Case 1:16-cv-22482-RNS Document 352 Entered on FLSD Docket 03/20/2019 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1:16-cv-22482-RNS


   CATHERINE PAPASAN et al. and all
   persons similarly situated,

          Plaintiffs,

   v.

   DOMETIC CORPORATION,


          Defendant.
                                               /

           DEFENDANT DOMETIC CORP.’S EXPEDITED MOTION TO STRIKE
             PLAINTIFFS’ EXPERTS’ IMPROPER “REBUTTAL” OPINIONS

          Pursuant to Federal Rule of Civil Procedure 37(c)(1), Defendant Dometic Corp.
   (“Dometic”) hereby moves to strike certain improper opinions in the Federal Rule 26 Supplemental
   Rebuttal Report Orion P. Keifer and Peter D. Layson (“AEGI Rebuttal Report”) (attached as
   Exhibit A) and the entirety of the Expert Rebuttal Report of Garrett Glasgow (“Glasgow Rebuttal
   Report”) (attached as Exhibit B) (collectively, the “Improper Rebuttal Reports”).1 Dometic
   respectfully requests expedited treatment under Local Rule 7.1(d)(2).
                                  PRELIMINARY STATEMENT
          By rule, an expert’s rebuttal report serves a limited purpose: “to contradict or rebut
   evidence on the same subject matter” as an opposing expert’s report.           Fed. R. Civ. P.
   26(a)(2)(D)(ii). Under this rule, a rebuttal report may only address new evidence put forth by an
   opposing party’s experts, which necessarily could not have been addressed in an opening report.

   1
     Dometic’s motion encompasses the following opinions in the Summary of Conclusions at pages
   3-4 of the AEGI Rebuttal Report: opinions 1, 3, and 4 concerning the Baron report; opinions 3, 4,
   and 5 concerning the Gray report, and all of the King Origin and Cause Conclusions (along with
   the corresponding summaries of conclusions later in the report). As for the body of the report,
   Dometic’s motion applies to second paragraph of page 7; the last paragraph of page 7 through the
   second paragraph of page 24; the third paragraph of page 26 through the second paragraph of page
   28; and pages 30 through 45.

                                                   1
Case 1:16-cv-22482-RNS Document 352 Entered on FLSD Docket 03/20/2019 Page 2 of 13



   Thus, for example, Dometic does not challenge AEGI’s right to opine in rebuttal about Dr. Amy
   Gray’s testing demonstrating that the secondary burner housing effectively prevents the spread of
   fire or that a properly installed Dometic refrigerator cannot leak hazardous amounts of ammonia
   into the cabin of an RV. However, many other aspects of AEGI’s Rebuttal Report—as well as the
   entirety of Dr. Glasgow’s Rebuttal Report—do not constitute proper rebuttal. Instead, they are
   intended simply to bolster Plaintiffs’ case in chief.
          For instance, for the first time in rebuttal, AEGI opines that the King RV fire was caused
   by the Dometic refrigerator—an opinion that AEGI did not offer in its opening report despite
   conceding that they could have done so had Plaintiffs’ counsel only asked. They also opine, for
   the time in rebuttal, that various weld-process improvements made to Dometic refrigerators have
   “little” effect on corrosion—an issue Plaintiffs raised in their case-in-chief and which was a central
   dispute in the Varner briefing. And, they appear to revise the theory of the defect on which they
   originally opined and testified to at deposition. These brand new opinions do not constitute
   “rebuttal,” but rather are untimely new opinions that are improper under Rule 26.
          Beyond offering brand new theories, both AEGI and Dr. Glasgow violate a second
   principle of rebuttal. In particular, they both try to bolster their initial opinions by responding to
   criticisms of their methodology—improperly providing “sur-rebuttal” argument. If Plaintiffs wish
   to challenge Dometic’s experts’ criticisms, the appropriate vehicle is through cross-examination—
   not by issuing sur-rebuttal reports after their experts have been deposed. Indeed, permitting such
   sur-rebuttal opinions would create a lopsided disclosure regime in which Plaintiffs’ experts can
   respond to criticisms of their work but Dometic’s experts cannot.
          Plaintiffs’ attempts to re-do and rehabilitate their initial expert reports are unjustified and
   prejudicial. An expert’s opening report must contain a “complete statement of all opinions,”
   together with the “basis and reasons for” those opinions. Fed. R. Civ. P. 26(a)(2)(B)(i) (emphasis
   added). Instead of complying with this Rule, Plaintiffs’ experts provided new opinions supporting
   Plaintiffs’ case in chief and additional bases and reasons for their existing opinions— after they
   were deposed and just one day before Plaintiffs moved for class certification. Given the advanced
   stage of the case, Dometic does not have adequate time to re-depose these experts and marshal
   expert evidence in response. The only way to avoid prejudice to Dometic is to strike the Improper
   Rebuttal Reports.



                                                     2
Case 1:16-cv-22482-RNS Document 352 Entered on FLSD Docket 03/20/2019 Page 3 of 13



                                         LEGAL STANDARD
          Although parties are permitted to serve rebuttal reports, the role of those reports is strictly
   limited. Rebuttal reports must “solely . . . contradict or rebut evidence on the same subject matter”
   as an opposing party’s expert. Fed. R. Civ. P. 26(a)(2)(D)(ii). The opportunity to provide a
   rebuttal report does not displace the obligation, in an expert’s opening report, to provide a
   “complete statement of all opinions” and the “basis and reasons” for those opinions. See Fed. R.
   Civ. P. 26(a)(2)(B)(i) (emphasis added). As courts have explained, a rebuttal report is not a
   plaintiff’s “chance to re-do [an] opening expert report” or “offer testimony under the guise of
   ‘rebuttal’ only to provide additional evidence for his case in chief.” Timber Pines Plaza, LLC v.
   Kinsale Ins. Co., 192 F. Supp. 3d 1287, 1291 (M.D. Fla. 2016). Rather, rebuttal reports are proper
   only to rebut “new matter or new theories presented by the defendant’s case-in-chief.” Crowley
   v. Chait, 322 F. Supp. 2d 530, 550 (D.N.J. 2004).
          Courts treat improper rebuttal testimony as an untimely disclosure subject to exclusion
   under Rule 37(c)(1). E.g., In re Trasylol Prods. Liab. Litig., 2010 WL 4065436, at *2 (S.D. Fla.
   Aug. 6, 2010). As a general matter, a party cannot rely on an untimely disclosure unless it can
   show that the discovery violation was harmless or substantially justified. See Fed. R. Civ. P.
   37(c)(1). Improper rebuttal disclosures are almost inevitably harmful, given the late stage of a
   case at which they occur, after the opposing party has already provided responsive reports and, in
   this case, after depositions have occurred. See In re Denture Cream Prods. Liab. Litig., 2012 WL
   5199597, at *5 (S.D. Fla. Oct. 22, 2012) (explaining that “expert witness discovery rules are
   designed to allow both sides in a case to prepare their cases adequately and to prevent surprise”).
   Thus, when a party attempts to “advance new arguments through a ‘rebuttal’ report,” the
   “overwhelming weight of authority is that preclusion is required and mandatory absent some
   unusual or extenuating circumstances.” Wreal, LLC v. Amazon.com, Inc., 2016 WL 8793317, at
   *3 (S.D. Fla. Jan. 7, 2016) (emphasis in original).
                                             ARGUMENT
   I.     The AEGI Rebuttal Report Improperly Offers New Opinions on Issues Where
          Plaintiffs Bear the Burden of Proof.
          A rebuttal report is not the place for evidence that “logically belongs in the case-in-chief.”
   In re Trasylol, 2010 WL 4065436, at *2 (prohibiting plaintiff from offering causation evidence in
   a rebuttal report). Federal courts in Florida and elsewhere have repeatedly excluded purported


                                                    3
Case 1:16-cv-22482-RNS Document 352 Entered on FLSD Docket 03/20/2019 Page 4 of 13



   rebuttal testimony that plugs holes or offers new theories to support plaintiffs’ case in chief after
   defendants have served their expert reports. Coward v. Forestar Realty, Inc., 282 F. Supp. 3d
   1317, 1331 (N.D. Ga. 2017) (prohibiting “completely new opinions” in rebuttal); Wreal, LLC,
   2016 WL 8793317, at *3 (precluding plaintiff from advancing new theory “for the first time in
   rebuttal expert testimony”); People v. Kinder Morgan Energy Partners, L.P., 159 F. Supp. 3d
   1182, 1193 (S.D. Cal. 2016) (striking proffered expert testimony as “not proper rebuttal” because
   it was “essential to proving the [plaintiff’s] case-in-chief”); PODS Enters., Inc. v. U-Haul Int’l,
   Inc., 2014 WL 12628662, at *2 (M.D. Fla. July 2, 2014) (striking portion of expert’s rebuttal report
   that “g[a]ve an opinion . . . that he failed to render in his initial report”); Waste Servs. Inc. v. v.
   Waste Mgmt. Inc., 2006 WL 5109230, at *1 (M.D. Fla. Dec. 1, 2006) (excluding causation opinion
   on which the plaintiff “bears the burden of proof,” making the opinion “not true rebuttal
   evidence”). Four opinions in the AEGI Rebuttal Report violate this rule.
          A. The New King Origin-and-Cause Opinion. AEGI offers in rebuttal an “origin and
   cause” opinion that “the most probable source of ignition for the King RV fire is the failure of the
   Dometic absorption refrigerator boiler.” AEGI Rebuttal Report at 32. AEGI explains the analysis
   of fire patterns and electrical evidence that led to that conclusion, and it also explains why, in its
   view, a rupture in the condenser is consistent with the fire having started much lower in the cooling
   unit, at the boiler tube. Id. at 31-45. Without question, this causation opinion is intended to support
   Plaintiffs’ case in chief that the King RV fire was caused by a Dometic refrigerator. Causation
   opinions that “support [a plaintiff’s] case-in-chief” are quintessentially the type that are “not proper
   rebuttal testimony” and that courts therefore routinely strike. E.g., In re Trasylol, 2010 WL
   4065436, at *2; Waste Servs., 2006 WL 5109230, at *1.
          Plaintiffs cannot show “unusual or extenuating circumstances” to avoid that result here.
   See Wreal, LLC, 2016 WL 8793317, at *3. Mr. Layson admitted during his deposition earlier this
   month that he did not “[g]enerate a specific report” addressing causation of the King’s RV fire
   because he “was not asked to.” Deposition of Peter Layson (“Layson Dep.”) 165:24-166:9
   (excerpts attached as Exhibit C). Mr. Layson also made clear that he “[a]bsolutely” could have
   generated such a report “prior to January 4,” Plaintiffs’ deadline to disclose expert reports, if only
   Plaintiffs’ counsel had asked. Id. at 166:4-9. Certainly, Plaintiffs’ inexplicable failure to ask AEGI
   to prepare a report on the central issue of causation cannot justify their after-the-fact introduction
   of a causation opinion via a rebuttal report.

                                                      4
Case 1:16-cv-22482-RNS Document 352 Entered on FLSD Docket 03/20/2019 Page 5 of 13



          B. The New High Rupture Theory. AEGI asserts that “fish-mouth ruptures” located high
   in the cooling unit can be “caused by fires that originate at the boiler.” AEGI Rebuttal Report at
   20-21. This opinion is relevant to whether a particular RV fire was caused by a fire originating at
   the refrigerator’s boiler tube—including many of the fires observed in the Plaintiffs’ RVs—yet it
   was not included in AEGI’s opening report. Again, causation opinions are not appropriately
   contained in rebuttal reports. See supra p. 4. Moreover, AEGI can hardly say that it was
   unforeseeable that Dometic’s experts would opine otherwise, nor is there any excuse for AEGI not
   to have disclosed this opinion sooner. According to Mr. Layson, the opinion that a rupture high
   in a cooling unit indicates that the fire originated somewhere other than the boiler tube has been
   widely held since the “infancy of absorption refrigeration investigations” in approximately 2000—
   that is, nineteen years ago. Layson Dep. 32:7-14, 35:7-15. Nor is Mr. Layson’s disagreement with
   this opinion anything new. He has disagreed since 2006 or 2008—more than a decade ago. Layson
   Dep. 35:23-36:11. As with the King origin-and-cause opinion, there is no reason that this
   causation-related opinion could not have been offered in AEGI’s opening report. The opinion is
   untimely and should be stricken.
          C. The New Weld-Process Improvements Opinion. For the first time in rebuttal, AEGI
   addresses the weld-process improvements to Dometic refrigerators in 2006 and 2007, opining that
   they would have done “little” to reduce “excessive and damaging corrosion” occurring inside the
   boiler tube. AEGI Rebuttal Report at 8-9. This opinion belatedly supports Plaintiffs’ efforts to
   show a common defect in support of class certification and must be excluded.
          For starters, Plaintiffs expressly alleged in their case-in-chief that the 2006 updates made
   to Dometic’s welding procedures did not remedy the alleged defect and that the “process at play
   [is] unchanged.” Consolidated Complaint ¶ 255 (ECF No. 300). Thus, AEGI’s newly disclosed
   opinions intended to bolster this central allegation plainly constitute improper rebuttal opinion. In
   re Trasylol, 2010 WL 4065436, at *2 (striking plaintiff’s expert’s purported rebuttal opinion that
   went to a “central issue” because it “logically belong[ed] in the case-in-chief”).
          Furthermore, when a plaintiff “knows that the defendant means to contest” an issue on
   which the plaintiff bears the burden, the plaintiff “must put in his evidence on the issue” in the
   opening report, not sandbag the opposing party in rebuttal. Timber Pines Plaza, 192 F. Supp. 3d
   at 1291; see also In re Trasylol, 2010 WL 4065436, at *2 (excluding rebuttal opinion that “appears
   to support Plaintiff’s case-in-chief” because it was “not proper rebuttal testimony”). Plaintiffs bear

                                                     5
Case 1:16-cv-22482-RNS Document 352 Entered on FLSD Docket 03/20/2019 Page 6 of 13



   the burden of showing that a class should be certified, and courts “routinely” hold that “differences
   amongst various models [are] fatal to class certification.” Harris v. Nortek Global HVAC LLC,
   2016 WL 4543108, at *3, *14 (S.D. Fla. Jan. 29, 2016).2 That Dometic would highlight the
   welding changes made over the class period can be no surprise to Plaintiffs. Not only is the
   commonality hurdle settled law, but Dometic’s argument that these changes “materially impact
   the propensity for corrosion and cracking at the boiler tube” was a centerpiece of Dometic’s class-
   certification opposition in Varner. ECF No. 150, at 7-9.
          AEGI’s newly disclosed opinion is prejudicial not just because it late, but also because it
   contradicts the prior testimony of both Messrs. Layson and Keifer in this case. When asked why
   he and Mr. Keifer had opined in 2008 that it was “important” to inspect the welds on a gas
   absorption refrigerator believed to have leaked, Mr. Layson explained that “weld defects . . . can
   cause and contribute to irregularities with heat flux and heat transfer, as well as . . . thermal
   transfer”—factors that he admitted “can cause accelerated corrosion.” Layson Dep. 117:11-21
   (emphasis added). That was Mr. Layson’s opinion March 1, less than two weeks before the AEGI
   Rebuttal Report was served. Mr. Keifer similarly acknowledged that “a poorly done weld . . .
   would be more susceptible to corrosion than one where the weld was done properly.” Deposition
   of Orion Keifer (“Keifer Dep.”) 111:19-23 (excerpts attached as Exhibit D); see also id. at 114:22-
   115:1 (agreeing that “an irregular weld can also disrupt or modify the grain structure” and thereby
   “accelerate corrosion”); Id. at 17:11-14 (“[W]ould you agree that . . . . irregularities or anomalies
   in the welding could contribute to corrosion? A. Yes.”). Mr. Keifer further conceded that a
   properly adjusted automatic weld—the result of Dometic’s weld-process changes—would be less
   subject to the kinds of irregularities that can affect manual welds and therefore less prone to the
   kind of heat-transfer issues that can lead to corrosion. Id. at 17:15-18, 113:3-25.
          AEGI cannot simply add a new opinion essential to both Plaintiffs’ case-in-chief and to
   class certification on the eve of their class-certification motion—after Messrs. Keifer and Layson
   gave conflicting opinions in their depositions, after Dometic disclosed its expert reports, and less
   than a month before Dometic’s deadline to oppose class certification. Rule 26’s expert-disclosure
   regime exists to “prevent surprise” so that “both sides in a case [can] prepare their cases


   2
     The Harris court denied class certification after concluding that design differences among HVAC
   units in a class “may impact the propagation and risk of . . . corrosion,” leaving plaintiffs unable
   to “demonstrate a design common to the proposed class.” Id. at *14.

                                                    6
Case 1:16-cv-22482-RNS Document 352 Entered on FLSD Docket 03/20/2019 Page 7 of 13



   adequately.” In re Denture Cream, 2012 WL 5199597, at *5. Plaintiffs’ tactics undermine this
   regime and severely prejudice Dometic. Again, this new, central opinion supporting Plaintiffs’
   burden must be excluded.
          D. The New Defect Theory. AEGI also uses its rebuttal report to change its theory of the
   defect. Like the new weld-process improvements opinion, the new defect opinion is an untimely
   and prejudicial attempt to salvage Plaintiffs’ case-in-chief and attempts at class certification.
          In Varner, this Court held that the plaintiffs lacked standing because they failed to show
   an “inherent defect that is already manifest in each cooling unit.” ECF No. 219, at 5. In reaching
   this conclusion, the Court relied on the Varner plaintiffs’ own expert, who had testified that
   corrosion does not occur in all cooling units and is not “inevitable during the normal operation of
   the cooling unit.” Id. at 7-8. Standing is a fundamental issue not only to the merits, but also to
   class certification. Denney v. Deutsche Bank AG, 443 F.3d 253, 264 (2d Cir. 2006) (“No class
   may be certified that contains members lacking Article III standing.”). In an attempt to overcome
   this fundamental issue, AEGI opined that the design of the Dometic cooling units is defective
   because it causes “excess corrosion.” AEGI Report at 22 (excerpts attached as Exhibit E); see also
   Keifer Dep. 83:21-84:9 (confirming “excess corrosion” as the theory of the defect). Mr. Keifer
   defined excess corrosion as that which “extends into the tube appreciably and starts thinning the
   tube . . . deteriorating the wall.” Keifer Dep. 84:3-85:13. However—critically—Mr. Keifer
   repeatedly distinguished between this type of damaging corrosion, and the initial formation of the
   “desirable” passive corrosion layer, which “protects the tube.” Keifer Dep. 15:7-16:8; see also id.
   at 84:3-18 (distinguishing between initial passive corrosion layer and “excess corrosion, which is
   corrosion that extends “beyond the passive layer”); id. at 91:4-7 (“So I’m trying to draw the
   distinction between forming and keeping the passive layer and protecting the passive layer and
   continuing to breach the passive layer and damaging the underlying tube”); see also Layson Dep.
   178:15-179:25 (explaining that the initial passive layer is desirable and is “not at all” something
   that Dometic should eliminate). When asked if damage to the protective layer would occur upon
   first use, Mr. Keifer speculated that he would be “surprised if they didn’t” and that he “think[s]
   that’s very likely.” Keifer Dep. at 103:6-17.
          To test this speculation, Dometic’s expert Dr. Richard Baron subjected a new refrigerator
   to 24 hours of use and examined the boiler tube. Dr. Baron found “[n]o evidence of any damage
   to the protective layer” and that “the boiler tube wall was completely intact, with no thinning or

                                                     7
Case 1:16-cv-22482-RNS Document 352 Entered on FLSD Docket 03/20/2019 Page 8 of 13



   pitting observed.” Baron Report at 15 (excerpt attached as Exhibit F). Having observed a used
   Dometic cooling unit with no cracking or other corrosion-induced damage upon first use, Dr.
   Baron concluded that “Dometic cooling units will not all exhibit a defect that damages the
   protective layer of the boiler tube upon first use.” Id.
          In an apparent attempt to overcome this testing, Plaintiffs use AEGI’s Rebuttal Report to
   shift their theory of the defect. In particular, AEGI posits that the testing shows a “preferential
   oxide layer on the inside diameter of the boiler tube”—which purportedly “confirms AEGI’s
   opinion that the common design of Dometic gas absorption refrigerator cooling unit boiler tube
   assemblies cause damage and the buildup of excessive corrosion beginning upon first use.” AEGI
   Rebuttal Report at 7. But AEGI’s opinion in its opening report was not that this preferential oxide
   layer—i.e., the protective passive layer—is defective or damaging. Indeed, as discussed above,
   they testified to the precise opposite at deposition. Rather, their opinion was that the design is
   defective because it causes “excessive corrosion,” which they defined as damage to the protective
   layer. Yet, AEGI’s rebuttal report now apparently characterizes the “desirable” protective layer
   as indicative of a defect and evidence of “excessive corrosion” upon first use.           This is a
   fundamental change to Plaintiffs’ theory of the case on the eve of class certification.
          Rebuttal reports are not an opportunity to change horses in midstream when the plaintiff’s
   first theory does not pan out, and courts have repeatedly rejected this tactic. See, e.g., Foster v.
   USIC Locating Servs, LLC, 2018 WL 4003354, at *2 (D. Kan. Aug. 17, 2018) (plaintiff cannot
   offer “new theory” when need to do so results from “fail[ure] to prepare” for points that defendant
   would offer in response to initial theory); Intellectual Ventures I LLC v. AT&T Mobility LLC, 2017
   WL 478565, at *4 (D. Del. Jan. 31, 2017) (prohibiting new damages theory offered in response to
   defense expert’s challenge to previous damages theory); Congressional Air, Ltd. v. Beech Aircraft
   Corp., 176 F.R.D. 513, 517 (D. Md. 1997) (refusing to “to allow a new theory of liability in the
   eleventh hour” offered in rebuttal). This Court should do the same.
   II.    Plaintiffs’ Rebuttal Reports Offer Improper Sur-Rebuttal Testimony.
          The AEGI Rebuttal Report, in part, and the Glasgow Rebuttal Report, in its entirety, also
   contain improper sur-rebuttal opinions. Rebuttal is appropriate only to counter “new facts brought
   out in [the] opponent’s case in chief.” In re Trasylol, 2010 WL 4065436, at *2. Numerous cases
   confirm that when an expert’s report seeks to counter criticisms and explain why the expert was
   right all along, rather than counter new facts, the expert engages in improper sur-rebuttal. For

                                                     8
Case 1:16-cv-22482-RNS Document 352 Entered on FLSD Docket 03/20/2019 Page 9 of 13



   instance, in Sibley v. Sprint Nextel Corp., the court struck as improper sur-rebuttal portions of a
   report that “verified that [the expert’s] earlier conclusions were correct” and “generally attempt[ed]
   to provide additional rationale for [the expert’s] original calculations and conclusions.” 2013 WL
   1819773, at *6 (D. Kan. Apr. 30, 2013). Similarly, in Djena v. Marine Technology, Inc., the court
   struck two reports when the reports they responded to raised no “‘new’ matters . . . that would
   justify a sur-rebuttal.” 2013 WL 6768407, at *8 (D. Colo. Dec. 20, 2013). Rebuttal was improper
   in that case because the reports to which the rebuttal experts responded “essentially criticiz[ed]”
   the initial expert report’s “methodology and reached their conclusions without introducing new
   issues, facts or evidence into the case.” Id. at *9. Thus, all that further rebuttal could have
   accomplished was correcting oversights in the case in chief. Id.; see also Coward, 282 F. Supp.
   3d at 1331 (excluding “statements . . . that purport to rebut statements in [a] rebuttal report” as
   “improper sur-rebuttal”).
          While some of AEGI’s rebuttal opinions do properly respond to new testing that Drs. Baron
   and Gray performed, much of the report seeks simply to justify the analysis in AEGI’s opening
   report. For instance, pages 9-20 criticize Dr. Baron’s analysis of the same cooling units that were
   the subject of attachments A-1 through A-9 of AEGI’s opening report. On pages 20-21, AEGI
   responds to Baron’s “various comments on the feasible alternative designs/repairs AEGI has
   proposed,” and criticizes the criticism in an attempt to bolster its initial report. Similarly, the
   discussion under the heading “AEGI Report” at pages 26-28 does nothing more than attempt to
   explain why AEGI disagrees with Dr. Gray’s criticisms of AEGI’s opening report.
          Likewise, the entirety of the Glasgow Rebuttal Report seeks to justify and resurrect the
   analysis performed by Dr. Glasgow in his initial report. Indeed, the summary of the Glasgow
   Rebuttal Report openly explains that the report is intended only to explain why criticisms of his
   original report are incorrect, not to address new evidence. The summary begins by summarizing
   what was said “[i]n my original report,” then explains that he was “asked by Plaintiffs’ counsel to
   respond to the opinions of certain of Defendant’s experts in this case,” and finally concludes that
   “[n]one of their opinions gives me cause to modify my calculations or alter any of my
   conclusions.” Glasgow Rebuttal Report at 2-3. Notably, the opinions to which Dr. Glasgow
   responds largely center around the rebuttal report of Dr. Robin Cantor—who merely submitted a
   rebuttal to Dr. Glasgow’s original report and did not introduce any new facts or evidence into the
   case. See generally Expert Report of Dr. Robin Cantor (attached as Exhibit G); see also id. ¶ 7 (“I

                                                     9
Case 1:16-cv-22482-RNS Document 352 Entered on FLSD Docket 03/20/2019 Page 10 of 13



   have been engaged by Dometic . . . to provide an expert opinion with respect to the January 4,
   2019 Expert Report of Garrett Glasgow, Ph.D.”); id. ¶ 8 (summarizing “several methodological
   flaws that undermine Dr. Glasgow’s damages methodology” in conclusion). Indeed, the vast
   majority of Dr. Glasgow’s Rebuttal Report merely purports to rebut Dr. Cantor’s rebuttal and to
   provide additional rationale for his original survey decisions and conclusions.3 For instance,
   heading III in Dr. Glasgow’s report summarizes the section as concluding that “Dr. Cantor’s
   criticisms of the conjoint analysis are unfounded,” and section IV explains why “the market
   simulation in my report” was correct. Glasgow Rebuttal Report at 10, 32. This is quintessential
   sur-rebuttal, which is improper and should be stricken.
          To be clear, Dometic fully accepts that Plaintiffs’ experts should have an opportunity to
   rebut new evidence, such as the testing that Drs. Baron and Gray conducted, through rebuttal
   reports, and it has not challenged these aspects of Plaintiffs’ rebuttal reports. Dometic also accepts
   that Plaintiffs should have an opportunity to contest Dometic’s experts’ criticisms of Plaintiffs’
   experts. But the appropriate vehicle for addressing those criticisms is cross examination, not a
   “rebuttal” report that provides Plaintiffs’ experts—but not Dometic’s experts—an opportunity to
   bolster their opinions. Dejana, 2013 WL 678407, at *9. Striking the sur-rebuttal opinions in the
   AEGI and Glasgow Rebuttal Reports merely puts the parties’ experts on equal footing. Each
   party’s experts get an opportunity to provide affirmative expert reports and rebut the new evidence
   in the other party’s expert reports. No party’s experts are permitted to file “sur-rebuttal” reports
   that address other experts’ criticisms of their methodologies or conclusions.
                  REQUEST AND REASONS FOR EXPEDITED TREATMENT
          The rebuttal reports subject to this motion were served on Dometic one week ago, on March
   13, 2019—one day before Plaintiffs’ filed their motion for class certification. See ECF No. 345.
   The reports include improper new opinions that go to the presence and manifestation of the alleged
   class-wide defect in this case. Dometic’s deadline to respond to Plaintiffs’ class-certification
   motion is in three weeks, on April 11, 2019, and Dometic intends to file a Daubert motion at the


   3
     Dr. Glasgow also devotes a handful of paragraphs to purportedly rebutting certainly opinions of
   Ms. Kwon, Mr. Duffus, Dr. Hanssens, and Mr. Lown. Glasgow Rebuttal Report ¶ 6 (Lown), ¶¶ 12-
   15 (Duffus) ¶ 73 (Kwon), ¶ 44 (Hanssens). Yet, these select criticisms are only made in the context
   of resurrecting Dr. Glasgow’s original opinions. Notably, Plaintiffs also submitted a direct rebuttal
   of Ms. Kwon and Dr. Hanssens through Dr. Howlett and Dometic does not seek to strike that
   rebuttal report.

                                                    10
Case 1:16-cv-22482-RNS Document 352 Entered on FLSD Docket 03/20/2019 Page 11 of 13



   same time. To permit Dometic to focus only on issues that are relevant in those filings and avoid
   severe prejudice to Dometic, Dometic requests that the Court resolve this motion by Friday, April
   5, and require Plaintiffs’ to respond to this motion no later than next Wednesday, March 27, and
   Dometic to reply by Monday, April 1.




                                                  11
Case 1:16-cv-22482-RNS Document 352 Entered on FLSD Docket 03/20/2019 Page 12 of 13



                  LOCAL RULE 7.1(a)(3) CERTIFICATE OF CONFERENCE

          Counsel for Dometic conferred with Plaintiffs’ counsel in a good-faith effort to resolve the
   issues in this motion and has been unable to do so.
   DATED: March 20, 2019                        s/ Erica W. Rutner
                                                Erica Rutner (Fla. Bar No. 0070510)
                                                erutner@lashgoldberg.com
                                                Marty Goldberg (Fla Bar No.0827029)
                                                mgoldberg@lashgoldberg.com
                                                Greg Weintraub (Fla Bar No.0075741)
                                                gweintraub@lashgoldberg.com
                                                Michael Redondo (Fla. Bar No. 86550)
                                                mredondo@lashgolsberg.com
                                                Jonathan L. Williams (Fla. Bar No. 117574)
                                                jwilliams@lashgoldberg.com
                                                Nicholas A. Ortiz (Fla. Bar No. 117381)
                                                nortiz@lashgoldberg.com
                                                Gina P. Rhodes (Fla. Bar No. 118952)
                                                grhodes@lashgoldberg.com
                                                LASH & GOLDBERG LLP
                                                100 Southeast 2nd Street, Suite 1200
                                                Miami, FL 33131
                                                Telephone: (305) 347-4040
                                                Fax: (305) 347-4050

                                                Edward Soto (Fla. Bar No. 0265144)
                                                Edward.Soto@weil.com
                                                Lara Bach (Fla. Bar No. 0086734)
                                                Lara.Bach@weil.com
                                                Pravin R. Patel (Fla. Bar No. 0099939)
                                                Pravin.Patel@weil.com
                                                Corey Brady (Fla. Bar No. 0119859)
                                                Corey.Brady@weil.com
                                                WEIL, GOTSHAL & MANGES LLP
                                                1395 Brickell Avenue, Suite 1200
                                                Miami, Florida 33131
                                                Telephone: (305) 577-3100
                                                Fax: (305) 374-7159

                                                Counsel for Defendant Dometic Corp.




                                                   12
Case 1:16-cv-22482-RNS Document 352 Entered on FLSD Docket 03/20/2019 Page 13 of 13



                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 20, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record via transmission of Notices of Electronic Filing

   generated by CM/ECF.

                                                   /s/ Erica Rutner
                                                   LASH & GOLDBERG LLP
                                                   Erica Rutner
                                                   (Fla. Bar No. 0070510)
                                                   erutner@lashgoldberg.com
                                                   100 Southeast 2nd Street, Suite 1200
                                                   Miami, FL 33131
                                                   Telephone: (305) 347-4040
                                                   Fax: (305) 347-4050




                                                  13
